

                                                                                     EXHIBIT
10.1


AGREEMENT FOR DEPOSIT TRANSFER AND ASSUMPTION,
PURCHASE AND SALE OF ASSETS AND ASSIGNMENT
AND ASSUMPTION OF LEASE




This AGREEMENT is made as of this 13th day of November, 2007, by and between
Savings Institute Bank and Trust Company, a federally chartered stock savings
bank having its principal office in Willimantic, Connecticut (the "Purchaser"),
and The Bank of Southern Connecticut, a Connecticut state chartered bank and
trust company having its main office in New Haven, Connecticut (the "Seller");


WHEREAS, the Seller desires, upon the terms and conditions set forth herein, to
(i) divest the deposit liabilities of its branch office at 15 Masonic Street,
New London, Connecticut (the "Branch"), (ii) sell the Loans described in Section
1.4, (iii) sell the Assets described in Section 2.1 and (iv) consummate the
other transactions contemplated hereby (collectively, the "Transactions"); and


WHEREAS, the Purchaser desires to assume such deposit liabilities of the Branch,
to purchase the Loans and the Assets as more specifically set forth herein and
to consummate the Transactions;


NOW, THEREFORE, in consideration of the commitments and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Seller and the
Purchaser (each, a "Party" and collectively, the "Parties") agree and covenant
as follows:




ARTICLE I
ASSUMPTION OF LIABILITIES


1.1           Time and Place of Closing.


(a)           The closing of the transactions contemplated hereby (the
"Closing") shall occur on a Friday at 5:00 p.m. on a date mutually agreeable to
the Parties following receipt of all Government Approvals (as defined in Section
1.9), the expiration of all legally mandated waiting periods, the receipt of all
other required consents and the satisfaction of all of the closing conditions
(the "Closing Date");



--------------------------------------------------------------------------------


(b)           The Closing shall be at the offices of the Purchaser or at such
other place as the Seller and the Purchaser may mutually agree.


1.2           Transfers and Consideration.


(a)           The Purchaser agrees that on and after the Closing Date, subject
to the terms and conditions of this Agreement, it will assume the following
Deposit Liabilities (as defined below):


(i)           Assumption of Deposits. On the Closing Date, subject to the terms
and conditions set forth in this Agreement, the Purchaser will assume the
aggregate outstanding balance of all deposit accounts attributed on the records
of the Seller to the Branch, including, without limitation, all savings,
checking, transaction, negotiable order of withdrawal and certificate accounts,
plus accrued interest payable on such accounts as of the Closing Date as
reflected on the records of the Seller, but shall not include: (a) deposits
which are held by the Seller pursuant to or under any judgment, decree or order
of any court, are subject to any legal restraint or legal process, or are
subject to any lien, claim, charge or encumbrance; (b) deposits which, in the
calendar year in which the Closing occurs, become subject to escheat to any
government authority pursuant to applicable escheat and unclaimed property laws;
(c) any deposit under a trust or custodial arrangement qualified as an
individual retirement account within the meaning of section 408 of the Internal
Revenue Code of 1986, as amended (the "Code"), (d) accounts maintained by a
customer solely or principally to facilitate the sending of funds remittances
outside the United States, and (e) deposits that, in the sole discretion of the
Seller, are essential to maintaining relationships with customers that have
accounts or loans domiciled at any of the Seller's other offices (collectively,
the "Deposit Liabilities"). (A list of such Deposit Liabilities as of November
5, 2007 is attached hereto as Schedule 1.2.)  Such schedule shall be updated as
of the Closing Date.


(ii)           Except as expressly set forth in Section 1.2(a)(i), the Purchaser
will not assume any other Deposit Liabilities of the Seller arising prior to the
Closing Date, and the Purchaser will not assume any other Deposit Liabilities
whatsoever of the Seller arising on and after the Closing Date.


1.3           Payment.


(a)           The amount to be paid by the Seller to the Purchaser in
consideration of the assumption by the Purchaser of the Deposit Liabilities (the
"Deposit Transfer Amount") shall equal the outstanding balances and accrued
interest on the Deposit Liabilities ("Closing Balances") as of the close of
business on the Closing Date reduced by (i) the amount of any overdrafts
described in Sections 1.4 and 1.10 and (ii) an amount determined by multiplying
the Closing Balances ((i) and (ii) collectively, the "Adjustments") less (x) any
and all deposits identified in Schedule 1.3 and 1.3(a) annexed hereto by TWELVE
PERCENT (12%) and (y) the deposits identified in Schedule 1.3 by SIX PERCENT
(6%) (e.g. if the deposits identified in Schedule 1.3 Closing Balances are
$3,500,000 and the all other deposit Closing Balances are $10,000,000, the (x)
and (y) reduction amount would be $1,200,000 plus $210,000, or $1,410,000)
(collectively, the "Deposit Premium").


(b)           Because the final Deposit Transfer Amount will not be determinable
until after the Closing Date, the Seller shall pay the Purchaser by wire
transfer of immediately available U.S. funds and the Seller shall effect the
wire transfer by 2:00 p.m. on the Closing Date in an amount equal to the
outstanding balances and accrued interest on the Deposit Liabilities as of the
close of business on the third business day preceding the Closing Date net of
Adjustments (the "Deposit Closing Payment"). The Seller shall deliver to the
Purchaser on the business day immediately prior to the Closing Date a
preliminary settlement statement setting forth a calculation of the Deposit
Closing Payment.



--------------------------------------------------------------------------------


(c)           The Seller shall deliver to the Purchaser no later than three (3)
business days after the Closing Date a final settlement statement the ("Final
Settlement Statement") setting forth a calculation of the Deposit Transfer
Amount and the difference between the Deposit Transfer Amount and the Deposit
Closing Payment. If the Purchaser objects to any items on the Final Settlement
Statement, the Purchaser shall have the right to deliver written notice (the
"Disputed Items Notice") to the Seller within five (5) days after receipt by the
Purchaser of the Final Settlement Statement, specifying the basis for such
objection and setting forth the Purchaser's proposed modification to the Final
Settlement Statement. If the Purchaser delivers a Disputed Items Notice, the
Seller and the Purchaser shall attempt to resolve and determine the correct
Deposit Transfer Amount as promptly as practicable. In the event the Purchaser
delivers a timely Disputed Items Notice and the Seller and the Purchaser are
unable to resolve such dispute within five (5) days after the Purchaser's
receipt of such Disputed Items Notice, the items in dispute shall be submitted
for a final and binding determination to an individual independent arbiter
jointly selected by the Seller and the Purchaser (the "Arbiter").  The Arbiter
shall prepare his or her resolution statement within five (5) business days of
appointment.  The difference between the Deposit Transfer Amount and the Deposit
Closing Payment shall be paid by wire transfer of funds by the Seller to the
Purchaser or by the Purchaser to the Seller, as applicable, no later than five
(5) business days after the Closing Date or after the resolution of the
Purchaser's objections, as the case may be.  Any such amount shall accrue
interest daily at the average of the near closing bid rates for Federal Funds as
published in The Wall Street Journal during the period (or the most recently
published daily rate prior to such date) from, but excluding, the Closing Date
to and including the date of payment. Further, any errors on Deposit Liabilities
or accrued interest thereon ("Mistakes-in-Fact") which are determined as of the
date of the Final Settlement Statement shall be reconciled as of such date and
appropriate adjustments of payments shall be made to the Seller or the
Purchaser, as appropriate, at such time. Notwithstanding the foregoing, or
anything else herein to the contrary, any Mistakes-in-Fact which shall be
determined by the Seller or the Purchaser thereafter related to the transactions
contemplated hereby shall nevertheless be reconciled by adjustment or payment to
the Seller or the Purchaser, as appropriate, within thirty (30) business days of
such determination; provided that any such Mistakes-in-Fact must be determined
within six months after the Closing Date in order for a claim to be made with
respect thereto.


(d)           The Purchaser agrees to pay Seller the following two additional
premiums (each a "Premium") on the deposits identified in Schedule 1.3: (i)
THREE PERCENT (3%) of the outstanding balances and accrued interest on the
deposits identified in Schedule 1.3 as of the close of business on the ninetieth
(90th) day (the "Maturity Date") after the Closing Date; and (ii) THREE PERCENT
(3%) of the outstanding balances on the deposits identified in Schedule 1.3 as
of the close of business on the one hundred and eightieth (180th) day (the
"Maturity Date") after the Closing Date.  Purchaser shall pay the Seller each
Premium by wire transfer of immediately available U.S. funds within five
business days following the respective Maturity Date for each Premium.



--------------------------------------------------------------------------------


(e)           If the Seller accepts an item on or before the Closing Date, which
item is returned as uncollectible, and no offset of funds is available to the
Purchaser, then the Seller shall be liable for such item in an amount equal to
the portion not covered by offset; provided that, the Seller shall have the
exclusive right to pursue any and all rights and remedies against the party that
presented such item and the Purchaser agrees to assign to the Seller any and all
contractual rights necessary for the Seller to pursue such rights and remedies.
Adjustment to the Deposit Closing Payment will be made as necessary to reflect
the Seller's liability.


1.4           Purchase of Loans.


Seller shall transfer to the Purchaser all loans (each a "Loan" and
collectively, the "Loans") attributed on the records of the Seller to the
Branch, except that overdrafts approved by the Seller with respect to ledger
dates on or not more than ten (10) days prior to the Closing Date will be
handled in accordance with Section 1.10 and provided that such Loans are no more
than ninety (90) days past due as of the Closing Date as reflected on the
records of the Seller.  In the event any Loans secured by passbook savings
accounts are not transferred from the Seller to the Purchaser due to such Loans
being more than ninety (90) days past due, the passbook savings accounts
securing such Loans will also not be transferred to the Purchaser.  The Loans
shall be transferred by the Seller to the Purchaser by negotiation of the
promissory notes and assignment of the applicable security agreements.


1.5           Loan Purchase Price.


The Purchaser agrees to pay to the Seller, on the Closing Date, an amount equal
to the unpaid principal due on the Loans as reflected on the books of the Seller
as of the Closing Date in immediately available U.S. funds (the "Loan Purchase
Price").


1.6           Additional Obligations of the Parties.


(a)           On the Closing Date, the Seller shall:


(i)           execute, acknowledge and deliver to the Purchaser all such
endorsements, assignments, and other instruments of conveyance, assignment and
transfer that shall reasonably be necessary to consummate the assumption of the
Deposit Liabilities free and clear of all liens and encumbrances and the
purchase of the Loans.


(ii)           assign, transfer and deliver to the Purchaser such of the
following records pertaining to the Deposit Liabilities and the Loans as exist
and are available (in whatever form or medium maintained by the Seller):


 
(A)
signature cards, orders and contracts, including promissory notes and security
agreements related to the Loans, between the Seller and depositors at the Branch
and records of similar character; and




--------------------------------------------------------------------------------


(B)           records of account; and


(iii)           for five (5) years, unless a longer period is required by
applicable law, retain the records of the Seller which directly relate to any
Deposit Liability or Loan that are maintained on microfilm, microfiche, computer
disk or other media and, upon reasonable request of the Purchaser made to an
officer of the Seller, as designated from time to time by the Seller, shall
provide the Purchaser, at the Purchaser's expense, with copies of such records
in a form reasonably acceptable to the Purchaser. The Seller shall promptly
respond to requests of the Purchaser with the records requested or, for
non-routine requests, a date or time by which a response may be reasonably
expected. It is agreed that this obligation of the Seller shall survive in the
event of any change of control transaction of the Seller.


(b)           The Purchaser agrees that it will preserve and safely keep, for as
long as may be required by applicable law, all of the files, books of account
and records referred to above for the joint benefit of itself and the Seller,
and that it will permit the Seller or its representatives, at any reasonable
time upon reasonable notice and at the Seller's expense, to inspect, or to make
extracts from or copies of, any such files, books of account or records as the
Seller shall deem reasonably necessary.


(c)           The Seller agrees to provide to the Purchaser within thirty (30)
days of the date hereof and every thirty (30) days thereafter until the Closing
Date, an updated list of all Deposit Liabilities, identifying the types of each
such deposit, the amounts thereof, the interest rate(s) paid thereon, whether
such deposit secures a Loan and the name(s) and address(es) of each depositor as
well as all other pertinent information regarding each depositor. The Purchaser
shall have the right, prior to the Closing Date, at reasonable times and upon
reasonable notice, to review the books and records of the Seller relating to
such Deposit Liabilities in accordance with Section 8.1 for the purpose of
verifying the accuracy of the foregoing list.


(d)           The Seller shall render a final statement of account and related
tax reporting to each depositor whose accounts are assumed by the Purchaser
hereunder as of the Closing Date, including the filing of such tax reporting
with the appropriate taxing authorities.


(e)           The Seller and the Purchaser shall give all notices and take all
other actions necessary and required, including actions required by applicable
laws, in connection with the Seller's assignment of and the Purchaser's
assumption of the Deposit Liabilities and the Loans, and the Seller's closing of
the Branch as of the Closing Date, with prior notice to and consultation with
the other Party.


1.7           Notice to Customers/Public Disclosures.


As mutually agreed upon by the Parties, the Purchaser and/or the Seller shall,
notify holders of all accounts at the Branch at least thirty (30) days prior to
the Closing Date of the Transactions and their impact on such account
holders.  The Purchaser shall not contact any such account holder or send any
notice to any such account holder without the prior consent of the Seller except
as otherwise provided herein.



--------------------------------------------------------------------------------


(a)           Any press release, public notice or notice to local officials
regarding the transactions contemplated by this Agreement to be made prior to
the Closing Date shall be approved in writing by both Parties prior to its
release, unless the form and content of such release or notice are mandated by
law, regulations or government authority. Such approval of either Party shall
not be unreasonably withheld, conditioned or delayed. If approval is not
required, the parties nevertheless agree to confer prior to any such release or
notice.


(b)           At a time mutually agreed upon between the Parties the Purchaser
shall, at its expense, mail a notice to all depositors of the Branch whose
accounts are to be assumed by the Purchaser notifying them of the impending
transactions contemplated hereby. Prior to mailing, the Purchaser shall submit
the proposed form of such notice to the Seller for review and approval, which
approval shall not be unreasonably withheld, conditioned or delayed.


(c)           At a time mutually agreed upon between the Parties, , the Seller
shall mail a notice to all depositors of the Branch whose accounts are to be
assumed for the purpose of advising them of the impending transactions
contemplated hereby. Prior to mailing, the Seller shall submit the proposed form
of such notice to the Purchaser for review and approval, which approval shall
not be unreasonably withheld, conditioned or delayed. Alternatively, the Seller
may, at no expense to the Seller, fulfill its obligations under this subsection
(c) by joining in the notice to be mailed by the Purchaser pursuant to
subsection (b) hereinabove.


(d)           No later than approximately ten (10) days prior to the Closing
Date, the Purchase shall notify holders of checks and ATM cards of the procedure
for utilizing new checks and ATM cards to be issued by the Purchaser.


1.8           Certain Transitional Matters.


Following the Closing Date:


(a)           The Purchaser agrees to pay in accordance with law and customary
banking practices all properly payable, properly drawn, endorsed and presented
checks, drafts and withdrawal orders drawn on accounts assumed by the Purchaser
in the transactions contemplated hereby and presented to the Purchaser by mail,
over the counter or through the check clearing system of the bank or thrift
industry by depositors whose accounts are assumed by the Purchaser hereunder, if
drawn on the checks, drafts or withdrawal order forms provided by the Purchaser,
and in all other respects to discharge, in the usual course of its banking or
thrift business, the duties and obligations of the Seller with respect to the
balances due and owing to such depositors. The Purchaser agrees that it will pay
all properly payable, properly drawn, endorsed and presented checks, drafts and
withdrawal orders drawn on accounts assumed by the Purchaser in the Transactions
and presented to the Purchaser by mail, over the counter or through the check
clearing system of the bank or thrift industry by depositors whose accounts are
assumed by the Purchaser hereunder, if drawn on the checks, drafts or withdrawal
order forms of the Seller, for a period of ninety (90) days following the
Closing Date.



--------------------------------------------------------------------------------


(b)           If any such depositors, instead of accepting the obligation of the
Purchaser to pay the Deposit Liabilities, shall demand payment from the Seller
for all or any part of any such Deposit Liabilities, the Seller shall not be
liable for making such payment. If any of such depositors shall draw a check,
draft or withdrawal against the Deposit Liabilities, including accrued interest,
which is presented or charged to the Seller after the Closing Date, the Seller
may pay the same and the Purchaser agrees to reimburse the Seller promptly upon
demand for any such payments or charges properly made or incurred as though the
Seller was a collecting bank and not a payor bank with respect to such checks,
drafts or withdrawals.  The Seller shall have the obligations of a collecting
bank and not a payor bank or paying bank with respect to such checks, drafts or
withdrawals. After the Closing, the Seller will make available to the Purchaser
for pick up from the Seller's offices or the offices of the Seller's agent
and/or processor all of the checks, drafts, or other items related to the
Deposit Liabilities that are received by the Seller from the Federal Reserve
Bank and/or any regional or local clearinghouse during the morning of each such
business day on an "as-received basis."   The Purchaser agrees, at its cost and
expense, and without charge to such depositors, to notify such depositors,
within five (5) business days after the Closing Date, of the Purchaser's
assumption of the Deposit Liabilities and to furnish each such depositor with
checks, draft or withdrawal orders on the forms of the Purchaser and with
instructions to utilize the Purchaser's checks, draft or withdrawal forms and to
destroy unused checks, draft or withdrawal orders of the Seller.


(c)           The Purchaser agrees to pay promptly to the Seller an amount equal
to the amount of any checks, drafts or withdrawal orders credited to a Deposit
Liability (net of the applicable premium paid by the Purchaser with respect to
the deposits represented by any such instrument) which are returned to the
Seller after the Closing Date, whether or not such checks, drafts or withdrawal
orders were credited to such account before or after the Closing Date; provided,
however, that if the Seller shall have failed to provide to the Purchaser on the
Closing Date information properly reflecting any provisional credit or
uncollected funds "hold" information with respect to uncollected funds
represented by any such item, the Purchaser's obligations under this Section
1.8(c) with respect to such item shall be limited to the amount of collected
funds in the applicable deposit account.  Adjustments after the Closing Date
shall be made daily as may be required. Such adjustments shall be delivered by
overnight mail or courier in the form of a check if less than $1,000.00 or by
wire transfer if greater than or equal to $1,000.00. The Seller agrees to
indemnify and hold the Purchaser harmless from any loss experienced by the
Purchaser attributed to any inaccurate or erroneous "hold" information provided
by the Seller. The Seller also agrees to indemnify and hold the Purchaser
harmless from any claims or losses due to items processed by the Seller at the
Branch prior to the Closing Date or in accordance with Section 1.8(b) and the
law governing the obligations of a collecting bank.


(d)           The Purchaser agrees to maintain and safeguard in accordance with
applicable law and sound banking practices all account documents, deposit
contracts, signature cards, deposit slips, canceled items and other records
related to the Deposit Liabilities assumed by the Purchaser hereunder, subject
to the Seller's right of access to such records as provided herein.


(e)           The Purchaser agrees, at its expense, to notify all Automated
Clearing House originators of the transfers and assumptions made pursuant to
this Agreement. The Seller agrees to assist the Purchaser in such activities to
the extent reasonably requested.



--------------------------------------------------------------------------------


(f)           No interest in or right to use any logo, name, trademark or
service mark presently or previously used by the Seller is being conveyed
pursuant to this Agreement. The costs associated with any actions of the
Purchaser to remove the Seller's logo, name, trademark or service mark from the
Branch shall be at the sole expense of the Purchaser.


1.9           Approvals.


The obligations of both Parties under this Agreement and in connection with the
transactions contemplated hereby are subject to the approval of the Office of
Thrift Supervision, the Connecticut Department of Banking, as applicable and as
required, and such additional governmental (including regulatory) approvals,
permissions and consents, if any, necessary to validly complete and consummate
any of the Transactions (collectively, the "Government Approvals").


1.10           Overdrafts.


Overdrafts approved with respect to ledger dates more than ten (10) days before
the Closing Date will be the responsibility and risk of the Seller. Overdrafts
approved with respect to ledger dates after the Closing Date will be the
responsibility and risk of the Purchaser. Overdrafts approved with respect to
ledger dates on or not more than ten (10) days prior to the Closing Date will
initially be the responsibility and risk of the Purchaser; provided, however,
that the Purchaser shall have the right to retransfer any such
overdrafts  together with any and all contractual rights reasonably necessary
for the Seller to collect such overdrafts, back to the Seller for its
responsibility and risk within forty-five (45) days following the Closing Date,
and the Seller will repurchase all rights in respect of such overdrafts from the
Purchaser for the amount of the overdraft outstanding at the time it is
retransferred back to the Seller.


1.11           Solicitation and Non-Competition.


(a)           For a period of one (1) year following the Closing Date neither
the Seller nor any parent entity, subsidiary or affiliate of the Seller shall
(a) directly target or solicit any Branch customer whose deposit liability was
transferred to the Purchaser at the Closing to directly offer the same or
similar deposit products as were provided to such customer by the Branch
immediately prior to the Closing Date, or (b) engage, operate or in any way
participate in the operation of a bank or other depository institution or in any
other way, directly or indirectly, compete with the Branch, within 10 miles of
the Branch. Notwithstanding the foregoing sentence, the Seller and its
affiliates shall be permitted to (i) engage in general advertising,
solicitations or marketing campaigns, programs or other efforts not primarily
directed to or targeted at such customers, and (ii) respond to unsolicited
inquiries.  The provisions of this Section 1.11(a) shall not apply to the
Seller's successors or assigns if the Seller is acquired in a merger or asset
sale transaction with a third party.


(b)(i)                      From the date of this Agreement through the Closing
Date, neither the Seller nor any parent entity, subsidiary or affiliate of the
Seller shall solicit any person who is an employee of the Seller and works at
the Branch as of the date hereof (a "Branch Employee") to transfer employment to
another office or branch of the Seller; and (ii) for a period of one year
following the Closing Date neither the Seller nor any parent entity, subsidiary
or affiliate of the Seller shall solicit any Branch Employees to terminate their
employment with the Purchaser; provided, however, that the Seller or any parent
entity, subsidiary or affiliate may hire or offer employment to any Branch
Employee who is terminated by the Purchaser or who initiates employment
discussions with the Seller. Neither the Purchaser nor any parent entity,
subsidiary or affiliate of the Purchaser shall solicit any employees of the
Seller, or any of its affiliates, to terminate their employment with the Seller,
or any of its affiliates, and shall not employ any such employees or hire any
such former employees for a period of one year following the Closing Date,
except as provided in Article IV hereof; provided, however, that the Purchaser
may hire any employee discharged by the Seller, or any parent entity, subsidiary
or affiliate of the Seller and may hire or offer employment to any person who
initiates employment discussions with the Purchaser.



--------------------------------------------------------------------------------




ARTICLE II
SALE AND PURCHASE OF ASSETS


2.1           Assets.


Subject to and in accordance with the provisions and covenants of this
Agreement, the Seller agrees to sell and the Purchaser agrees to purchase the
Assets described on the schedule annexed as Schedule 2.1 (the "Assets").


2.2           Asset Purchase Price.


The Purchaser agrees to pay to the Seller, on the Closing Date, an amount equal
to the net book value of the Assets as reflected on the books of the Seller as
of the Closing Date in immediately available U.S. funds (the "Asset Purchase
Price"). The net book value of the Assets on the books of the Seller as of
October 31, 2007 was $663,799.00.


2.3           Warranty Bill of Sale and Transfer of Loans


The Assets shall be conveyed by the Seller to the Purchaser by a Warranty Bill
of Sale in form attached hereto as Exhibit A (the "Bill of Sale").


2.4           No Representations or Warranties.


The Assets, other than the Loans are being sold "as is", without express or
implied representation or warranty of any kind by the Seller including, without
limitation, as to condition or use; and hereby expressly disclaims all
representations and warranties as to the Assets including, without limitation,
as to merchantability and fitness for a particular purpose.



--------------------------------------------------------------------------------




ARTICLE III
ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT


3.1           Assignment and Assumption Agreement.


The Seller agrees to assign or obtain the assignment by Southern Connecticut
Bancorp, Inc., the holding company for the Seller (“SCB”), to the Purchaser and
the Purchaser agrees to assume that certain Indenture of Lease dated as of
January 14, 2004, (the "Lease Agreement"), by and between SCB as Lessee
thereunder and the City  of New London (the "Landlord") , a copy of which is
attached hereto as Schedule 3.1. The assignment shall be made pursuant to a
Lease Assignment and Assumption Agreement in the form attached hereto as Exhibit
B (the "Lease Assignment and Assumption Agreement").


3.2           Consent. The Seller and the Purchaser each shall use commercially
reasonable efforts to obtain the consent by the Landlord to the aforesaid Lease
Assignment and Assumption Agreement.




ARTICLE IV
BRANCH EMPLOYEES


4.1.           Employee Matters.


(a)           The Seller shall notify the Branch Employees of the Transactions
after the date of this Agreement.  The Purchaser shall not contact the Seller's
employees without the Seller's prior consent.


(b)           The Seller has delivered to the Purchaser a list of all Branch
Employees that includes title and hire date, compensation and copies of general
employee benefit information. the Purchaser will extend an offer of employment
to all Branch Employees at their current position, salary and with comparable
benefits, conditioned upon a subsequent satisfactory review of individual
personnel files, for that location or for another Branch office of the
Purchaser, except as described in Schedule 4.1 annexed hereto.


(c)           The Seller shall deliver to the Purchaser copies of all records
relating to withholding and payment of income and unemployment taxes (federal,
state and local) and FICA taxes (including, without limitation, Forms W-4, Forms
I-9, Employee's Withholding Allowance Certificate) with respect to wages paid by
the Seller during the 2007 calendar year, and other employee records (including,
without limitation, performance reviews, pre-employment investigation and
background checks) with respect to Branch Employees who accept the offer of
employment from the Purchaser.


(d)           Nothing in this Agreement shall be deemed to restrict the right of
the Purchaser, after the Closing Date, to deal with the Branch Employees as
employees at will in the same manner as it would be free to deal with such
Branch Employees in the absence of this Agreement.


(e)           All Branch Employees shall be considered newly hired by the
Purchaser and shall not be entitled to transfer the time or cash value of any
employment-related accrual that such Branch Employees may have with the Seller.
However, such Branch Employees shall, on the Closing Date, be immediately
eligible to participate as "new hires' in all employee benefit plans of the
Purchaser for which they may qualify and other fringe benefits and perquisites
extended to employees holding comparable positions with the Purchaser. The
Purchaser will permit such Branch Employees to roll over any retirement plan
payments received from the Seller into the Purchaser's Profit Sharing and 401(K)
Plan to the extent permitted by applicable law and regulation. Notwithstanding
the foregoing, Branch Employees of the Seller hired by the Purchaser who were
eligible to participate in the Seller's medical, dental, group life insurance,
long-term disability and other benefit plans shall be given credit for their
period of employment with the Seller for purposes of determining eligibility for
participation, but not for benefit accrual, in the medical, dental, group life
insurance, long-term disability and other employee benefit plans of the
Purchaser.



--------------------------------------------------------------------------------


(f)           The Seller agrees not to transfer any Branch Employees to any
other branch of the Seller between the date hereof and the Closing Date. The
Seller may temporarily transfer employees from other branches to the Branch, but
none of such employees shall be considered Branch Employees. From and after the
date of receipt of Government Approvals, the Purchaser shall be permitted to
conduct training sessions on weekends, evening and business days after the
Branch office has closed for the day, with the Branch Employees who have agreed
to accept employment with the Purchaser after the Closing Date, provided that
the Purchaser will in good faith and in consultation with the Seller schedule
such training sessions in a manner which does not unreasonably interfere with
the Branch's normal business operations. The Purchaser shall bear the expense of
such training sessions.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby represents and warrants to the Purchaser as follows:


5.1           Organization and Powers.


The Seller is a state bank and trust company duly organized, validly existing
and in good standing under the laws of the State of Connecticut. The Seller has
the corporate power and authority to own its properties, to carry on its
business at the Branch as presently conducted, to execute, deliver and perform
this Agreement and to effect the transactions contemplated hereby.


5.2           Corporate Authority.


The execution and delivery of this Agreement and all related agreements by the
Seller, and the consummation by the Seller of the Transactions, have or will
have been duly authorized and approved by all necessary corporate action on the
part of the Seller. This Agreement and all related agreements executed and
delivered by the Seller pursuant hereto have been duly executed and delivered by
the Seller and constitute the valid and binding obligations of the Seller
enforceable against the Seller in accordance with their respective terms.



--------------------------------------------------------------------------------


5.3           No Violation.


Neither the execution and delivery by the Seller of this Agreement or any
related agreements, nor the consummation by the Seller of the transactions
contemplated hereby, will violate, conflict with or result in a default under
(i) the charter or bylaws of the Seller, (ii) any provision of any agreement or
any other restriction to which the Seller is a party or by which the Seller or
any of its properties is bound or (iii) any statute, law, decree, regulation or
order of any government authority, once the Government Approvals are obtained.


5.4           Brokers, Etc.


Neither the Seller nor any of its officers, directors or employees has employed
any broker or finder, or incurred any liability for any brokerage, finders' or
similar fees, commissions or expenses in connection with this Agreement or the
transactions contemplated hereby.


5.5           Litigation.


(a)           There are no claims, actions, suits, proceedings or to the
knowledge of the Seller, investigations, at law or in equity, by or before any
federal, state, municipal or any governmental court, instrumentality or agency,
pending, or, to the knowledge of the Seller, threatened against or involving the
Seller or its properties, operations or business which might result in any
material adverse change to the Deposit Liabilities or the Assets or to the
ability of the Seller to comply in all material respects with the provisions of
this Agreement, nor is there any valid basis known to the Seller for any such
claim, action, suit, proceeding or investigation.


(b)           There is no injunction, order, judgment, decree, or regulatory
restriction imposed upon the Seller, the Deposit Liabilities or the Assets,
which might have a material adverse change to the Deposit Liabilities or the
Assets or to the ability of the Seller to comply in all material respects with
the provisions of this Agreement.


5.6           Government Approvals.


The Seller is not aware that any condition exists with respect to the business
of the Seller which will likely result in the denial of any Government Approval.


5.7           Status of Deposit Liabilities.


With respect to each Deposit Liability:


(a)           it was solicited and accepted in material compliance with all
applicable requirements of federal, state, and local law and regulations in
effect at the time of such solicitation and acceptance;


(b)           the contract associated with it constitutes a valid, legal, and
binding obligation of the Seller enforceable in accordance with its terms,
subject to rules and regulations of the Federal Deposit Insurance Corporation
(the "FDIC"), and other appropriate banking regulations and statutes and to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles;



--------------------------------------------------------------------------------


(c)           it was accepted substantially in accordance with the standard
acceptance and documentation guidelines of the Seller as in effect at the time
of its acceptance and has been administered substantially in accordance with the
standard deposit servicing procedures of the Seller as in effect from time to
time;


(d)           it was not obtained directly or indirectly through a "deposit
broker" (as that term is defined in Section 337.6(a)(5) of the rules and
regulations of the FDIC); and


(e)           the Seller is in material compliance with the law and Internal
Revenue Service regulations relative to obtaining from depositors executed IRS
Forms W-8 and W-9 or back-up withholding on the applicable account is in effect.


5.8           Contracts.


Schedule 5.8 attached hereto contains a complete and accurate list of all
agreements, contracts, commitments, undertakings, instruments, and licenses to
which the Seller is a party with respect to the business and operation of the
Branch, including all employment arrangements and contracts.


5.9           Loans.


All Loans were made in the ordinary course of Seller's business, and Seller is
unaware of any reason(s) why the Loans are not enforceable in accordance with
their stated terms and conditions.


5.10           Regulatory Matters.


The Seller has not received any notice of action by any government authority
which would reasonably have a material adverse effect on the Assets, the Deposit
Liabilities and the business and operations of the Branch.


5.11           Deposit Insurance.


The deposit accounts of the Branch are insured by the Deposit Insurance Fund in
accordance with the provisions of the rules and regulations of the FDIC. The
Seller has paid all regular premiums and special assessments and filed all
reports required under the rules and regulations of the FDIC.


5.12           Insurance.


Schedule 5.12 sets forth a description of all the Seller's insurance policies
currently in effect.



--------------------------------------------------------------------------------


5.13           Branch Employees.


(a)           Except as set forth on Schedule 5.13(a) hereto, the Seller has no
profit-sharing, bonus, incentive, insurance, or other employee benefit plan or
policy (including without limitation any such plan within the meaning of Section
3(3) of ERISA) in which any employee at the Branch participates, with respect to
which liabilities may arise on the part of or be attributed to the Purchaser
with respect to the liabilities, obligations or commitments of the Seller
relating to or arising under any such benefit plan, whether under ERISA or any
other applicable federal or state law.


(b)           Schedule 5.13(b) contains a true and complete list of all Branch
Employees as of the date hereof and the annual compensation, including wages,
salaries, bonuses, insurance and other compensation and benefits of each of
them.


(c)           The Seller represents that there are no union or collective
bargaining contracts covering the employees of the Seller working in the Branch
and that the Seller has had no communications from any labor unions during the
Seller's operation of the Branch that the Seller believes will result in the
negotiation of a collective bargaining agreement covering such employees, nor,
to the extent permitted by law, will the Seller enter into any negotiations or
execute any contract with a labor union between the signing of this Agreement
and the Closing Date, nor has it paid any sums of money to any labor union for
benefits or welfare with respect to the employees of the Seller working in the
Branch.


5.14           Books and Records.


Books of account and other financial records of the Seller with respect to the
business and operations of the Branch are in all material respects complete and
correct, and have been maintained in accordance with good business practices.


5.15           Material Adverse Change.


Since June 30, 2007, there has been no circumstance, change in or effect on the
Branch, its business, the Assets or the Deposit Liabilities that is materially
adverse to the deposit-taking business or to the deposit-taking business
prospects of the Branch, except for (a) changes in general economic, legal,
regulatory or political conditions, (b) changes in prevailing interest rates,
(c) changes in generally accepted accounting principles, or (d) any actions
taken or omitted to be taken by the Purchaser or the Seller if such action or
omission is required or permitted by this Agreement.


5.16           Title to Assets.


The Seller has good and marketable title to all of the Assets free and clear of
all liens.


5.17           Compliance with Laws.



--------------------------------------------------------------------------------


The Seller has complied in all material respects with all applicable laws and
regulations with respect to the business and operations of the Branch, the
Assets and the Deposit Liabilities.


5.18           Disclosure.


None of the representations and warranties made by the Seller in this Agreement
contains or will contain any untrue statement of a material fact, or omits to
state any material fact necessary to make the statements contained in this
Agreement not misleading. There is no fact known to the Seller that materially
adversely affects, or in the future may materially adversely affect,
individually or in the aggregate, the condition (financial or otherwise),
assets, liabilities, business, operations or prospects of the Branch or the
ability of the Seller to consummate the transactions contemplated hereby that
has not been set forth herein or heretofore communicated to the Purchaser in
writing pursuant hereto.




ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser hereby represents and warrants to the Seller as follows:


6.1           Organization and Powers.


The Purchaser is a federally chartered stock savings bank duly organized,
validly existing and in good standing under the laws of the United States. The
Purchaser has the corporate power and authority to assume the liabilities and
obligations being assumed hereunder, to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby.


6.2           Corporate Authority.


The execution and delivery of this Agreement and all related agreements by the
Purchaser, and the consummation by the Purchaser of the transactions
contemplated hereby, have been duly authorized and approved by all necessary
corporate action on the part of the Purchaser. This Agreement and all related
agreements executed and delivered by the Purchaser pursuant hereto have been
duly executed by the Purchaser and constitute the valid and binding obligations
of the Purchaser enforceable against the Purchaser in accordance with their
respective terms.


6.3           No Violation.


Neither the execution and delivery by the Purchaser of this Agreement or any
related agreements, nor the consummation by the Purchaser of the transaction
contemplated hereby or thereby, will violate, conflict with or result in a
default under (i) the charter or bylaws of the Purchaser, (ii) any provision of
any agreement or any other restriction to which the Purchaser is a party of by
which the Purchaser or any of its properties is bound, or (iii) any statute,
law, decree, regulation or order of any government authority, once the
Government Approvals are obtained.


6.4           Brokers, Etc.



--------------------------------------------------------------------------------


Neither the Purchaser nor any of its officers, directors or employees has
employed any broker or finder or incurred any liability for any brokerage,
finders' or similar fees, commissions or expenses in connection with this
Agreement or the transactions contemplated hereby.


6.5           Litigation.


There are no claims, actions, suits, proceedings or to the knowledge of the
Purchaser, investigations, at law or in equity, by or before any federal, state,
municipal or any governmental court, instrumentality or agency, pending, or, to
the knowledge of the Purchaser, threatened against or involving the Purchaser or
its properties, operations or business which might result in any material
adverse change in the ability of the Purchaser to comply in all material
respects with the provisions of this Agreement, nor is there any valid basis
known to the Purchaser for any such claim, action, suit, proceeding or
investigation.


6.6           Government Approvals.


The Purchaser is not aware of any condition that exists with respect to the
business of the Purchaser which will likely result in the denial of any
Government Approval.


6.7           Disclosure.


None of the representations and warranties made by the Purchaser in this
Agreement contains or will contain any untrue statement of a material fact, or
omits to state any material fact necessary to make the statements contained in
this Agreement not misleading.




ARTICLE VII

CONDUCT OF BUSINESS PENDING THE CLOSING DATE


7.1           Conduct ofBusiness.


Pending the Closing Date, and except in the ordinary course of business, in each
instance, or as otherwise consented to by the Purchaser, which consent shall not
be unreasonably withheld, conditioned or delayed:


(a)           The Seller shall carry on the business of the Branch substantially
in the same manner as heretofore, and the Seller shall not, with regard to the
Branch, engage in any activities or transactions outside its ordinary course of
business as conducted as of the date hereof except for the transactions
expressly contemplated by this Agreement and shall not transfer any Branch
Employee to another facility of the Seller, hire any new Branch Employee or
terminate the employment of any Branch Employee prior to the Closing Date.


(b)           The Seller shall use its reasonable best efforts to preserve the
business of the Branch, to preserve for the Purchaser the goodwill of its
customers and others doing business with the Branch and to cooperate with and
assist the Purchaser in assuring the orderly transition of such business from
the Seller to the Purchaser. Nothing herein shall be construed as requiring the
Seller to engage in any activities or efforts outside the ordinary course of
business as presently conducted. The Seller shall maintain, or cause to be
maintained, the Branch and any other property appurtenant to or used in
connection with the Branch, including but not limited to the Assets, in the same
condition it was as of the date of this Agreement, reasonable wear and tear and
insured damage by fire or other casualty excepted;



--------------------------------------------------------------------------------


(c)           The Seller shall not establish interest rates on the Deposit
Liabilities prior to the Closing other than in accordance with the Seller's past
practices consistently applied to all of its branches;


(d)           The Seller shall not transfer funds or deposits from the Branch to
any other branch of the Seller, except for (i) deposits that, in the sole
discretion of the Seller, are part of or essential to maintaining relationships
with customers that have accounts or loans domiciled at any of the Seller's
other branches and (ii) as requested by customers of the Seller for the period
beginning on the date of this Agreement and ending on the Closing Date;


(e)           The Seller shall not accept deposits at the Branch which are
obtained directly or indirectly through a "deposit broker" (as that term is
defined in Section 337.6(a)(5) of the rules and regulations of the FDIC);


(f)           The Seller shall not (i) dispose of any of the Assets or of any
rights relating thereto, and (ii) except in the ordinary course of business,
acquire any assets with respect to the business or operations of the Branch;


(g)           The Seller shall not enter into any contract, commitment or
agreement which either individually or in the aggregate would have a material
adverse effect upon the business of the Branch or the Assets, or amend, modify
adversely, cancel, rescind, revoke or terminate any of the Seller's contracts,
commitments or agreements;


(h)           The Seller shall maintain in full force and effect all insurance
policies with regard to the Branch; and


(i)           The Seller shall not consent to any of the actions prohibited
pursuant to this Section 7.1.


7.2           Reciprocal Covenants.


(a)           Subject to the terms and conditions herein provided, each Party
(i) shall use its reasonable best efforts, and shall cooperate fully with the
other Party, in expeditiously carrying out the provisions of this Agreement;
(ii) shall do or cause to be done all necessary actions, proper, or advisable
under applicable law to consummate and make effective on the earliest
practicable date the transactions contemplated hereby, and (iii) shall conduct
its affairs so that as of the Closing Date none of its representations and
warranties will be inaccurate, none of its covenants and agreements will be
breached, and no condition in this Agreement will remain unfulfilled by reason
of its actions or omissions.



--------------------------------------------------------------------------------


(b)           Each Party represents and warrants to the other that all
information concerning it which is included in any statement and Application (as
defined in Section 8.3) submitted by a Party shall not, with respect to such
Party, contain an untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements made, in light
of the circumstances under which they were made, not misleading.


7.3           Standstill.


The Seller will not, directly or indirectly, make, encourage, facilitate,
solicit, assist or initiate any inquiry, proposal or offer to or by, or provide
any information to or participate in any negotiations with any other party
related to a liquidation, consolidation, sale, purchase or assumption related to
the Branch or the Assets or the Deposit Liabilities, participate in any
discussions or negotiations regarding the same, furnish any information with
respect to the same, assist or participate in, or facilitate in any other manner
any effort or attempt by any person to do or seek any of the foregoing, or make
any agreement with respect to or engage in any of the foregoing anytime prior to
the consummation of the transactions contemplated hereby, unless this Agreement
is terminated pursuant to its terms. Any such inquiries, proposals, offers or
negotiations heretofore being conducted shall immediately be terminated.


7.4            Tapes and Trial Balances.


As soon as practicable after the date of this Agreement, but no later than
fifteen (15) days after the date hereof, the Seller shall provide the Purchaser
with a trial balance tape with corresponding paper trial balances for each of
the Deposit Liabilities to be assumed by the Purchaser which tapes shall be
purged of all dormant and duplicate accounts and be limited to the accounts
which are attributable to the Branch. Such trial balances shall include, but not
be limited to, general account history, account stops, suspect files and payment
history. In addition, the Seller shall provide the Purchaser with the same on a
weekly basis, commencing with the end of the week in which the final Government
Approval is obtained until the Closing Date. The Seller shall provide monthly
updates of the Deposit Liabilities as provided in Section 1.6(c).




ARTICLE VIII
CERTAIN OBLIGATIONS OF THE PARTIES
PRIOR TO AND AFTER CLOSING DATE


8.1           Access.


The Seller shall afford to the officers and authorized representatives of the
Purchaser, upon at least twenty-four hours prior notice, reasonable access to
the properties, books and records directly related to the Deposit Liabilities
and the Assets in order that the Purchaser may have the full opportunity to make
reasonable investigations, at reasonable times during normal business hours
without interfering with the Branch's normal business and operations and the
affairs of the Seller directly related to the Deposit Liabilities and the
Assets. The officers of the Seller shall furnish the Purchaser with such
additional financial and operating data and other information as to the Deposit
Liabilities and Assets and with access to such personnel of the Branch as the
Purchaser may, from time to time, reasonably request and with information
required for inclusion in all Applications. The Purchaser shall not contact any
Branch Employee or customers of the Bank in accordance with the terms hereof.
Nothing in this Section 8.1 shall be deemed to require the Seller to reveal any
proprietary or confidential information, trade secrets or marketing or strategic
plans.



--------------------------------------------------------------------------------


8.2           Confidentiality.


Each of the Seller and the Purchaser will, and will cause its officers,
directors, employees and agents to, hold in strict confidence and not disclose
to any other person or entity, without the prior written consent of the other
Party, all information received by it from or with respect to the other Party in
connection with this Agreement and the transactions contemplated hereby,
including information regarding deposits, except such information as may be
otherwise publicly available or such information as may be required to be
disclosed by applicable law. Neither Party shall make, issue or release any
public announcement, statement or acknowledgment of the existence of the
transactions contemplated hereby without furnishing such announcement, statement
or acknowledgement in advance to the other Party upon not less than three (3)
business days notice; provided, however, that the Seller or the Purchaser may,
upon three (3) business days notice to the other, make any such announcement,
statement or acknowledgement which in the opinion of its counsel is necessary or
appropriate to comply with applicable law and regulations.


8.3           Applications for Approval.


With respect to the making of filings to any government authority or third
party:


(a)            The Seller and the Purchaser shall cooperate with each other and
use their best efforts to promptly prepare and file all necessary documentation;
to effect all applications, notices, petitions and filings; and to promptly
obtain all permits, consents, approvals, waivers and authorizations of all third
parties and government authorities which are necessary or advisable to
consummate the transactions contemplated by this Agreement (collectively, the
"Applications").


(b)            The Seller and the Purchaser shall each use their reasonable best
efforts to file all the Applications for the Government Approvals and other
consents, permits and authorizations which such Party is required to obtain in
connection with the consummation of the transactions contemplated by this
Agreement within thirty (30) days after the date of this Agreement. The Seller
and the Purchaser will keep the other Party apprised of the status of all
applications and filings.


(c)           Subject to the applicable laws relating to the exchange of
information, the Seller and the Purchaser shall consult with each other and
exchange information in order to obtain all the Government Approvals and any
other permits, consents, approvals and authorizations that are necessary or
advisable to consummate the transactions contemplated by this Agreement from all
government authorities and third parties.



--------------------------------------------------------------------------------


(d)           Except for any confidential portions thereof, the Party
responsible for making a filing shall promptly (i) provide a copy of the filing,
and any supplement, amendment or item of additional information in connection
with the filing, to the other Party and (ii) deliver a copy of each material
notice, order, opinion and other item of correspondence received by it from any
government authorities to the other Party.


(e)           The Purchaser and the Seller shall promptly advise each other of
any communication received from a government authority which causes such Party
to believe that there is a reasonable likelihood that a Government Approval will
not be obtained or that the receipt of such approval will be materially delayed.


(f)           The Purchaser and the Seller shall each be responsible for its own
costs and expenses incurred in connection with the matters subject to this
Section 8.3.


(g)           The Seller shall, as soon as is practicable, notify the proper
authorities of its intent to terminate operation of the Branch and to consummate
the Transactions and thereafter shall comply with the normal and usual
requirements imposed by such authority applicable to effectuate the
Transactions.


8.4           Further Assurances.


Each Party agrees to execute and deliver such instruments and to take such other
actions as the other Party may reasonably require in order to carry out the
intent of this Agreement. The Seller agrees to give such acknowledgements and
other instruments of conveyance, assignment and transfer as, in the reasonable
judgment of the Purchaser, shall be necessary and appropriate to vest in the
Purchaser title to the Assets and legal title and authority to hold the assumed
Deposit Liabilities.


8.5           Customer Data.


The Purchaser and the Seller shall cooperate with each other and any appropriate
service bureau and their respective data processors to cause the transfer, as of
the Closing Date, of all information and records relating to the Deposit
Liabilities from the Seller's computer system to the Purchaser's computer
system. Specifically, as soon as practicable after the date of this Agreement,
but no later than fifteen (15) days after the date of this Agreement, the Seller
shall cause its data processor to provide to the Purchaser's data processor all
system documentation, file layouts and files relating to the Deposit Liabilities
on tape in a form acceptable to the Purchaser's data processor and provide any
and all additional information and assistance to the Purchaser and/or its data
processor to enable the Purchaser to complete conversion as contemplated by this
Agreement as well as reasonable and direct access to its data processor in order
to discuss and resolve issues pertaining to the conversion. All deconversion
fees and costs and the costs of tapes assessed by the Seller's data processor
for such services, shall be paid by the Seller. The Purchaser shall pay all
costs and fees assessed by the Purchaser's data processor for the data
processing conversion, including reproduction fees and costs. In addition, prior
to the Closing Date and upon at least one business day's prior notice, Seller
shall make available to Purchaser one of Seller's employees for the purpose of
assisting Purchaser in completing the conversion contemplated by this Agreement.



--------------------------------------------------------------------------------


8.6           Risk ofLoss.


Between the date of this Agreement and the Closing Date, the risk of ownership
and loss of the Assets shall belong solely to the Seller, except as otherwise
expressly provided by this Agreement. From and after the Closing Date, risk of
loss of the Assets shall belong solely with the Purchaser, except as otherwise
specifically provided by this Agreement.


8.7           Transfer Fees.


The Seller and the Purchaser shall equally bear all fees, if any, incurred in
connection with obtaining third party consents for transfer of the Assets, the
Lease Agreement or any other property to be transferred pursuant to Articles II
and Ill herein from the Seller to the Purchaser and the assumption by the
Purchaser of the Deposit Liabilities; provided, that, each party shall bear its
own expenses for any fees required to be paid in connection with Government
Approvals obtained by such party and each party shall bear its own legal
expenses in connection with these transactions.


8.8           Certain Tax Matters.


(a)           Except as otherwise provided herein, the Seller shall be
responsible for the payment of all Taxes relating to the Assets for all taxable
periods that end prior to the close of business on the Closing Date.
Responsibility for any federal, state, local and foreign income, excise,
property, sales, use, information, payroll and other taxes ("Taxes") relating to
the Assets for all taxable periods which include (but do not end on) the Closing
Date shall be allocated between the Purchaser and the Seller in accordance with
the method of Section 164(d) of the Code, as amended. The Purchaser shall be
responsible for the payment of all Taxes relating to the Assets for all taxable
periods that commence on or after the Closing Date.  The Party which has the
primary obligation to do so under applicable law shall file any federal, state,
local and foreign income, excise, property, sales, use, information, payroll and
other tax returns and reports required to be filed in respect of Taxes described
in this section ("Tax Return"), and that Party shall pay the Taxes shown on such
Tax Return and notify the other Party in writing of the other Party's share of
Taxes for which it is responsible, if any, of the Taxes shown on such Tax Return
and how such Taxes and share were calculated, which the other Party shall
reimburse by wire transfer of immediately available funds no later than ten (10)
days after receipt of such notice.


(b)            The Purchaser and the Seller shall each pay half of all transfer,
recording, sales, use (including all bulk sales taxes) and other similar taxes
and fees (collectively, the "Transfer Taxes") arising out of or in connection
with the transactions effected pursuant to this Agreement, other than such Taxes
as are calculated with reference to the income or gain of the Seller, which
shall be paid by the Seller. The Party which has the primary obligation to do so
under applicable law shall file any Tax Return that is required to be filed in
respect of Taxes described in this section, and that Party shall pay the Taxes
shown on such Tax Return and notify the other Party in writing of the other
Party's share of Taxes for which it is responsible, if any, of the Taxes shown
on such Tax Return and how such Taxes and share were calculated, which the other
Party shall reimburse by wire transfer of immediately available funds no later
than ten (10) days after receipt of such notice.



--------------------------------------------------------------------------------


(c)            The Seller and the Purchaser shall provide each other with such
assistance as reasonably may be requested by either of them in connection with
(i) the preparation of any Tax Return, or (ii) any audit or other examination by
any taxing authority, or any judicial or administrative proceedings relating to
liability for Taxes. The Party requesting assistance hereunder shall reimburse
the other Party for reasonable out-of-pocket (not including overhead) expenses
incurred in providing such assistance, provided, however, that no independent
contractors, such as accountants or attorneys, shall be consulted without the
written consent of the Party requesting assistance, which consent shall not be
unreasonably withheld.


(d)           The Seller shall pay all taxes and relating penalties, if any,
associated with any qualified or non-qualified pension or welfare benefit plan
maintained by the Seller.




ARTICLE IX
CONDITIONS TO THE PURCHASER'S OBLIGATIONS


The obligations of the Purchaser to consummate the transactions contemplated
hereby are conditioned upon fulfillment, at or before the Closing Date, of each
of the following conditions:


9.1           Representations and Warranties True.


The representations and warranties made by the Seller in this Agreement that are
qualified as to materiality shall be true, correct and complete in all respects
and those that are not so qualified, shall be true, correct and complete in all
material respects at and as of the Closing Date as though such representations
and warranties were made at and as of the Closing Date, other than the
representations and warranties as are made of another date, except for any
changes permitted by the terms hereof or consented to by the Purchaser.


9.2           Obligations Performed.


The Seller shall have performed and complied in all material respects with all
obligations and agreements required by this Agreement to be performed or
complied with by it prior to or on the Closing Date.


9.3           Certificate of Compliance.


The Seller shall have delivered to the Purchaser a certificate of its Chief
Executive Officer, dated the Closing Date, certifying to the fulfillment of each
of the foregoing conditions and the conditions set forth in Section 9.4 and
Section 9.8. Such certificate may be qualified to the extent of the knowledge of
the Seller with respect to orders, actions, suits and proceedings (i) pending or
threatened against the Purchaser or (ii) threatened against the Seller.



--------------------------------------------------------------------------------


9.4           No Adverse Litigation.


On the Closing Date, no action, suit or proceeding shall be pending or to the
knowledge of the Seller threatened nor any order have been entered (i) against
the Seller which might reasonably be expected to materially and adversely affect
the transactions contemplated hereby or the business of the Branch, the Assets
and the Deposit Liabilities or (ii) against the Seller or the Purchaser seeking
to enjoin the consummation of the transactions contemplated hereby.


9.5           Government Approvals and Other Consents.


The Purchaser shall have received the applicable Government Approvals and other
required consents and all applicable waiting periods shall have expired or
evidence of waiver thereof shall have been obtained. The Seller shall have
received the applicable Government Approvals and other required consents.


9.6           Management Certifications.


The Purchaser shall have received a certificate of the Chief Executive Officer
of the Seller, dated the Closing Date, to the effect that:


(i)            The Seller is a state chartered bank and trust company duly
organized, validly existing and in good standing under the laws of the State of
Connecticut;


(ii)            The execution and delivery of this Agreement and all related
agreements by the Seller, and the consummation by the Seller of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of the Seller. This Agreement and all related agreements executed
and delivered by the Seller pursuant hereto have been duly executed by the
Seller and constitute the valid and binding obligations of the Seller
enforceable against the Seller in accordance with their respective terms,
subject to the provisions of federal and other applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or similar
laws relating to or affecting the enforcement of creditors' rights generally,
now or hereafter in effect, and subject to general equity principles, which may
limit enforcement of certain remedies; and


(iii)            To his knowledge, neither the execution and delivery by the
Seller of this Agreement or any related agreements, nor the consummation by the
Seller of the transactions contemplated hereby, will violate, conflict with or
result in a default under (A) the charter or bylaws of the Seller, (B) any
provision of any agreement or any other restriction known to him to which the
Seller is a party or by which the Seller or any of its properties is bound or
(C) any statute, law, decree, regulation or order of any government authority
known to him.



--------------------------------------------------------------------------------


9.7           Warranty Bill of Sale.


The Seller shall have delivered the validly executed and duly authorized
Warranty Bill of Sale.


9.8           No Material Adverse Change.


From the date of this Agreement until the Closing Date, there shall have
occurred no circumstance, change in or effect on the Branch, its business, the
Assets or the Deposit Liabilities that is materially adverse to the
deposit-taking business of the Branch, except for (a) changes in general
economic, legal, regulatory or political conditions, (b) changes in prevailing
interest rates, (c) changes in generally accepted accounting principles, or (d)
any actions taken or omitted to be taken by the Purchaser or the Seller if such
action or omission is required by this Agreement.


9.9            Payment.


The Seller shall have made all payments required to be made by Seller on or
prior to the Closing Date.


9.10           Landlord's Consents.


The Landlord shall have consented to the Lease Assignment and Assumption
Agreement.


9.11           Minimum Level of Deposits.


At and as of Closing Date the aggregate amount of Deposit Liabilities assumed by
Purchaser shall equal or exceed $ 9 million.




ARTICLE X
CONDITIONS TO THE SELLER'S OBLIGATIONS


The obligations of the Seller to consummate the transactions contemplated hereby
are conditioned upon fulfillment, at or before the Closing Date, of each of the
following conditions:


10.1           Representations and Warranties True.


The representations and warranties made by the Purchaser in this Agreement that
are qualified as to materiality shall be true, correct and complete in all
respects and those that are not so qualified shall be true, correct and complete
in all material respects at and as of the Closing Date, as though such
representations and warranties were made at and as of the Closing Date, other
than the representations and warranties as are made of another date, except for
any changes permitted by the terms hereof or consented to by the Seller.


10.2           Obligations Performed.



--------------------------------------------------------------------------------


The Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by it prior to or on the Closing Date.


10.3           Certificate ofCompliance.


The Purchaser shall have delivered to the Seller a certificate of its President,
dated the Closing Date, certifying to the fulfillment of each of the foregoing
conditions and the condition set forth in Section 10.4. Such certificate may be
qualified to the extent of the knowledge of the Purchaser with respect to
orders, actions, suits and proceedings (i) pending or to the knowledge of the
Purchaser threatened against the Seller or (ii) threatened against the
Purchaser.


10.4           No Adverse Litigation.


On the Closing Date, no action, suit or proceeding shall be pending or to the
knowledge of the Purchaser threatened nor any order have been entered (i)
against the Purchaser which might reasonably by expected to materially and
adversely affect the transactions contemplated hereby or (ii) against the Seller
or the Purchaser seeking to enjoin the consummation of the transactions
contemplated hereby.


10.5           Assumption Agreements.


The Purchaser shall have executed and delivered to the Seller assumption
agreements in form and substance satisfactory to the Seller and its counsel to
evidence the assumption by the Purchaser of the liabilities and obligations of
the Seller to be assumed pursuant to this Agreement.


10.6           Government Approvals and Other Consents.


The Purchaser shall have received the applicable Government Approvals and other
required consents and all applicable waiting periods shall have expired or
evidence of waiver thereof shall have been obtained. The Seller shall have
received the applicable Government Approvals and other required consents.


10.7           Management Certification.


The Seller shall have received a certificate of the President of the Purchaser,
dated the Closing Date, to the effect that:


(i)            The Purchaser is a federally chartered stock savings bank duly
organized, validly existing and in good standing under the laws of the United
States;


(ii)            The execution and delivery of this Agreement and all related
agreements by the Purchaser, and the consummation by the Purchaser of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of the Purchaser. This Agreement and all related
agreements executed and delivered by the Purchaser pursuant hereto have been
duly executed by the Purchaser and constitute the valid and binding obligations
of the Purchaser enforceable against the Purchaser in accordance with their
respective terms, subject to the provisions of federal and other applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or similar laws relating to or affecting the enforcement of
creditors' rights generally, now or hereafter in effect, and subject to general
equity principles, which may limit enforcement of certain remedies; and



--------------------------------------------------------------------------------


(iii)            To his knowledge, neither the execution and delivery by the
Purchaser of this Agreement or any related agreements, nor the consummation by
the Purchaser of the transactions contemplated hereby, will violate, conflict
with or result in a default under (A) the charter or bylaws of the Purchaser,
(B) any provision of any agreement or any other restriction known to him to
which the Purchaser is a party or by which the Purchaser or any of its
properties is bound or (C) any statute, law, decree, regulation or order of any
government authority known to him.


10.8           Payment.


The Purchaser shall have made all payments required to be made to the Seller
hereunder.


10.9           Landlord's Consents.


The Landlord shall have consented to the Lease Assignment and Assumption
Agreement.


10.9           Seller's Notice to Holders.


The Seller shall have given to the holders of the accounts at the Branch, notice
of the Transactions at least thirty (30) days prior to the Closing Date.






ARTICLE XI
INDEMNIFICATION


11.1           Survival of Representations, Warranties and Indemnity.


No rights to indemnification with respect to breaches of the representations and
warranties of the parties contained in this Agreement shall be asserted by any
Party unless notice thereof is given on or before the date such representation
or warranty no longer survives as provided in this Section 11.1. The
representations and warranties of the Seller and the Purchaser contained in this
Agreement or in any certificate or instrument delivered pursuant to this
Agreement shall survive the Closing Date and shall expire on the second
anniversary of the Closing Date.


11.2           Indemnification by the Seller.



--------------------------------------------------------------------------------


The Seller shall indemnify, hold harmless and defend the Purchaser and its
affiliates and their respective successors, permitted assigns, directors,
shareholders, officers, agents and employees from and against all losses and
liabilities, including reasonable counsel fees and expenses (the "Losses"),
arising out of (1) any and all claims, actions, suits or proceedings commenced
prior to the Closing Date (other than proceedings related to the Purchaser or to
this transaction and proceedings to prevent or limit the consummation of this
Agreement) relating to the operations of the Seller prior to the Closing Date
("Claims"), (2) any misrepresentation or breach of any representation, warranty,
covenant or agreement made or to be performed by the Seller pursuant to this
Agreement and (3) any action taken or omitted to be taken by the Seller prior to
or on the Closing Date with respect to the Deposit Liabilities and with respect
to the operations of the Branch.


11.3           Indemnification by the Purchaser.


The Purchaser shall indemnify, hold harmless and defend the Seller and its
affiliates, and its and their respective successors, permitted assigns,
directors, shareholders, officers, agents and employees from and against all
Losses arising out of (1) any and all Claims relating to the operations of the
Branch by the Purchaser after the Closing Date, (2) any misrepresentation or
breach of any representation warranty, covenant or agreement made or to be
performed by the Purchaser pursuant to this Agreement, and (3) any payments or
charges made or incurred by the Seller with respect to checks, drafts and
withdrawals presented to the Seller after the Closing Date and which are drawn
on or chargeable to accounts assumed by the Purchase hereunder, and (4) any
action taken or omitted to be taken by the Purchaser after the Closing Date with
respect to the Deposit Liabilities and with respect to the operations of the
Branch.


11.4           Procedure for Indemnification.


(a)           If a party entitled to be indemnified under this Agreement (an
"Indemnitee") receives notice of the assertion by an unaffiliated third party (a
"Third Party") of any Claim (a "Third Party Claim") with respect to which
another Party hereto (an "Indemnifying Party") is obligated to provide
indemnification, the Indemnitee shall give the Indemnifying Party prompt notice
thereof after becoming aware of such Third Party Claim. Such notice shall
describe the Third Party Claim in reasonable detail and shall indicate the
amount (estimated if necessary) of the Loss that has been or may be sustained by
the Indemnitee. Such notice shall be a condition precedent to any liability of
the Indemnifying Party for any Third Party Claim under the provisions for
indemnification contained in this Agreement; provided, however, that the failure
of the lndemnitee to give prompt notice to the Indemnifying Party of such Third
Party Claim shall adversely affect the Indemnitee's rights to indemnification
hereunder solely to the extent that such failure prejudices the Indemnifying
Party in the defense of such Third Party Claim.


(b)           The Indemnifying Party may elect to compromise or defend, at such
Indemnifying Party's own expense and by such Indemnifying Party's own counsel,
any Third Party Claim. If the Indemnifying Party elects to compromise or defend
such Third Party Claim, it shall, within thirty (30) days after receiving notice
of the Third Party Claim, notify the Indemnitee of its intent to do so, and the
Indemnitee shall cooperate at the expense of the Indemnifying Party, in the
compromise of, or defense against, such Third Party Claim. If the Indemnifying
Party elects not to compromise or defend against the Third Party Claim, or fails
to notify the lndemnitee of its election as herein provided, or otherwise
abandons the defense of such Third Party Claim, (i) the Indemnitee may satisfy
(without prejudice of any of its rights as against the Indemnifying Party),
compromise or defend such Third Party Claim and (ii) the costs and expenses of
the lndemnitee incurred in connection therewith shall be indemnifiable by the
Indemnifying Party pursuant to the terms of this Agreement and the Indemnifying
Party shall be entitled to participate in (but not control) the defense of such
action, with its counsel and at its own expense.



--------------------------------------------------------------------------------


(c)           In addition, in connection with any Third Party Claim in which the
Indemnitee shall reasonably conclude, based upon a written opinion of its
counsel available to the Indemnifying Party, that (i) there is a conflict of
interest between the Indemnifying Party and the Indemnitee in the conduct of the
defense of such Third Party Claim or (ii) there are specific defenses available
to the Indemnitee which are different from or additional to those available to
the Indemnifying Party and which could be materially adverse to the Indemnifying
Party, then the Indemnitee shall have the right to retain separate counsel in
connection with such Third Party Claim. In such an event, the Indemnifying Party
shall pay the reasonable fees and disbursements of counsel to each of the
Indemnifying Party and the Indemnitee, provided however, that the Indemnifying
Party will not be responsible for the fees of more than one counsel for all
Indemnitees.


(d)           Notwithstanding the foregoing, neither the Indemnifying Party nor
the Indemnitee may settle or compromise any claim (unless the sole relief
payable to a Third Party in respect of such Third Party Claim is monetary
damages that are paid in full by the party settling or compromising such claim)
over the objection of the other, provided, however, that consent to settlement
or compromise shall not be unreasonably withheld.


(e)           In any event, except as otherwise provided herein, the Indemnitee
may participate in (but not control), with its counsel and at its own expense,
in the defense of such Third Party Claim.


(f)           If the Indemnifying Party chooses to defend any claim, the
Indemnitee shall make available to the Indemnifying Party any personnel or any
books, records or other documents within its control that are reasonably
necessary or appropriate for such defense, subject to the receipt of reasonably
appropriate confidentiality agreements.


(g)           Notwithstanding anything to the contrary stated hereinabove in
this section, if prompt action is required with respect to the defense of a
Third Party Claim, the Indemnitee shall, subject to the terms and conditions of
this Article XI, have the right to assume the defense of such Third Party Claim;
provided, however, that if the Indemnifying Party subsequently elects to assume
the defense of such Third Party Claim, then the provisions set forth hereinabove
shall be applicable and the Indemnifying Party shall, subject to the terms and
conditions of this Agreement, reimburse the Indemnitee for any costs and
expenses reasonably incurred by the Indemnitee prior to the date the
Indemnifying Party assumes control of such Third Party Claim.



--------------------------------------------------------------------------------


(h)            Notwithstanding the foregoing, if an offer of settlement or
compromise is received by or communicated to the Indemnifying Party with respect
to a Third Party Claim and the Indemnifying Party notifies the Indemnitee in
writing of the Indemnifying Party's willingness to settle or compromise such
Third Party Claim on the basis set forth in such notice and the Indemnitee
declines to accept such settlement or compromise, the lndemnitee may continue to
contest such Third Party Claim, without any participation by the Indemnifying
Party, at the Indemnitee's sole expense. The obligation of the Indemnifying
Party to the Indemnitee with respect to such Third Party Claim shall be equal to
the lesser of (i) the amount of the offer of settlement or compromise which the
Indemnitee declined to accept plus the costs and expenses of the Indemnitee
prior to the date the Indemnifying Party notifies the Indemnitee of the
Indemnifying Party's willingness to settle or compromise such Third Party Claim
or (ii) the amount the Indemnitee is obligated to pay as a result of the
Indemnitee's continuing to contest such Third Party Claim including costs and
expenses with respect thereto; and the Indemnifying Party shall be entitled to
recover (by set-off or otherwise) from the lndemnitee any additional expenses
incurred by the Indemnifying Party as a result of the Indemnitee's decision to
continue to contest such Third Party Claim.


(i)           Any claim on account of a Loss which does not involve a Third
Party Claim shall be asserted by a written notice given by the party claiming
indemnity to the party from which indemnity is claimed. The recipient of such
notice shall have a period for sixty (60) days within which to respond thereto.
If such recipient does not respond within such 60-day period, such recipient
shall be deemed to have accepted responsibility to make payment, subject to the
provisions hereof, and shall have no further right to contest the validity of
such claim. If the recipient responds within such 60-day period and rejects such
claim in whole or in part, the party claiming indemnity shall be free to pursue
such remedies as may be available to such party under applicable law.


(j)           Following the Closing, each Party shall use its best efforts to
make available to the other Party, upon written request, its employees and
agents as witnesses to the extent that any such person may be reasonably
required in connection with any legal, administrative or other proceedings in
which the requesting Party may from time to time be involved.




ARTICLE XII
TERMINATION


12.1           Methods of Termination.


This Agreement may be terminated in any of the following ways:


(a)           at any time on or before the Closing Date by the mutual written
consent of the Purchaser and the Seller;


(b)           on the Closing Date, by the Purchaser in writing if the conditions
set forth in Article IX of this Agreement shall not have been met by the Seller
or waived in writing by the Purchaser;



--------------------------------------------------------------------------------


(c)           on the Closing Date, by the Seller in writing if the conditions
set forth in Article X of this Agreement shall not have been met by the
Purchaser or waived in writing by the Seller;


(d)           at any time on or before the Closing Date, by the Seller or the
Purchaser in writing if the other shall have breached any representation or
warranty in any material respect (as if such representation or warranty had been
made on and as of the date hereof and on and as of the date of the notice of
breach referred to below) or any covenant, undertaking or obligation contained
herein and such breach shall not have been cured by the earlier of thirty (30)
days after the giving notice to the breaching Party of such breach or the
Closing Date;


(e)            by the Seller or the Purchaser in writing at any time after any
of the regulatory authorities has denied any Application of the Purchaser or the
Seller; and


(f)           by the Seller or the Purchaser in writing if the Transactions are
not consummated on or before March 31, 2008, unless extended in writing with the
consent of both Parties.


12.2            Procedure Upon Termination.


In the event of termination pursuant to Section 12.1 hereof, written notice
thereof shall forthwith be given to the other Party, and this Agreement shall
terminate immediately upon receipt of such notice. If this Agreement is
terminated as provided herein:


(a)           each Party will promptly return all documents, work papers and
other materials of the other Party relating to the Transactions, whether
obtained before or after the execution hereof, to the Party furnishing the same;
and


(b)           all information received by either Party with respect to the
business of the other Party (other than information which is a matter of public
knowledge or which has heretofore been or is hereafter published in any
publication for public distribution or filed as public information with any
government authority) shall remain strictly confidential and shall not at any
time be used for any business purpose by such Party or disclosed by such Party
to third persons.




ARTICLE XIII
MISCELLANEOUS PROVISIONS


13.1           Amendment and Modification.


The Parties, by mutual written consent, may amend, modify and supplement this
Agreement in such manner as may be agreed upon by them in writing. This
Agreement and the exhibits and schedules hereto constitute the entire agreement
of the Parties.


13.2        Waiver or Extension.



--------------------------------------------------------------------------------


Either of the Parties, by a written instrument signed by a duly authorized
officer, may extend the time for the performance of any of the obligations or
other acts of the other Party and may waive (i) any inaccuracies in the
representations or warranties of the other Party contained herein or in any
document delivered by the other Party pursuant hereto or (ii) compliance with
any of the undertakings, obligations, covenants or other acts of the other Party
contained herein or in any such document.


13.3           No Assignment.


Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned, prior to the Closing Date, by either of the Parties without
the prior written consent of the other.


13.4           Survival.


The representations, warranties, conditions and obligations set forth in this
Agreement shall not survive the Closing Date except as expressly provided to the
contrary herein and except for obligations that are to be performed after the
Closing Date pursuant to their terms.


13.5           Payment of Expenses.


Except as otherwise specifically provided in this Agreement, each Party shall
bear and pay all costs and expenses incurred by it or on its behalf in
connection with this Agreement and the Transactions. If this Agreement is
terminated pursuant to Section 12.1(iv), the Party on account of whose breach
this Agreement was terminated shall pay to the other Party the aggregate sum of
$25,000 as liquidated damages and as the sole remedy upon termination of this
Agreement.


 
13.6
Addresses for Notices, Etc.



All notices, requests, demands, consents and other communications provided for
hereunder and under any related agreements shall be in writing and mailed (by
registered or certified mail) or delivered by any other means to the applicable
Party at the addresses indicated below:


If to the Purchaser to:
Savings Institute Bank and Trust Company
 
803 Main Street
 
Willimantic, CT 06226
 
ATTN: Rheo A. Brouillard,
 
President and CEO
   
With a copy to:
William W. Bouton III, Esq.
 
Tyler Cooper & Alcorn, LLP
 
185 Asylum Street
 
City Place I, 35th Floor
 
Hartford, CT 06103




--------------------------------------------------------------------------------




If to the Seller to:
The Bank of Southern Connecticut
 
215 Church Street
 
New Haven, CT 06510
 
ATTN: Elmer F. Laydon
 
Chairman of the Board
   
With a copy to:
Robert M. Taylor, Esq.
 
Day Pitney LLP
 
242 Trumbull Street
 
Hartford, Ct. 06103


or, as to each Party, at such other address as shall be designated by such Party
in a written notice to the other Party complying as to delivery with the terms
of this Section 13.6.


 
13.7
Counterparts.



This Agreement may be executed in counterparts (which may include signature
pages delivered by facsimile or other electronic means), each of which when so
executed and delivered shall constitute a complete and original instrument but
all of which together shall constitute one and the same agreement, and it shall
not be necessary when making proof of this Agreement or any counterpart thereof
to account for any other counterpart.


 
13.8
Governing Law.



This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Connecticut, except to the extent that federal law, statutes or
regulations are applicable.


13.9           Separability.


The invalidity or unenforceability of any term, phrase, clause, section,
paragraph, restriction, covenant, agreement or other provision in this Agreement
shall in no way affect the validity or enforcement of any other provision, or
any part hereof; provided, however, that notwithstanding anything herein to the
contrary, this Section 13.9 shall not apply to the closing conditions and
deliveries of the Parties under this Agreement.


13.10
No Third-Party Beneficiaries.



The Parties intend that this Agreement shall not benefit or create any right or
cause of action in or on behalf of any person other than the Seller and the
Purchaser.


13.11
Consent to Arbitration.




--------------------------------------------------------------------------------


Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in accordance with the rules for
commercial arbitration then in effect at the district office of the American
Arbitration Association nearest to New York, New York, and judgment upon the
award rendered may be entered in any court having jurisdiction thereof, except
to the extent that the Parties may otherwise reach a mutual settlement of such
issue.


[Signature page follows]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their duly authorized officers as of the date first above written.

 

 
Savings Institute Bank and Trust Company
 
("PURCHASER")
             
By:
/s/ Rheo A. Brouillard
   
Name: Rheo A. Brouillard
   
Title: President and CEO
                   
The Bank of Southern Connecticut
 
("SELLER")
             
By:
/s/ Michael M. Ciaburri
   
Name: Michael M. Ciaburri
   
Title: President and CEO
     

 
 

--------------------------------------------------------------------------------
